Citation Nr: 0509191	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-45 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for an ulcer disorder.

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for hand dermatitis 
(claimed as lesions).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to September 1969.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of August 1993 (myasthenia gravis) and August 1996 
(all other claims) by the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama.  The case is now 
under the jurisdiction of the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  Myasthenia gravis was not manifested in service or in the 
first postservice year; and it is not shown that the veteran 
now has such disease.

2.  An ulcer disorder was not manifested in service or in the 
first postservice year; and it is not shown that the veteran 
now has such disease.

3.  An autoimmune disorder and colitis were not manifested in 
service, and it is not shown that the veteran now has either 
disorder.

4.  There is no medical diagnosis of dermatitis, and it is 
not shown that any current disorder manifested by right hand 
blisters is related to service.


CONCLUSIONS OF LAW

1.  Service connection for myasthenia gravis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for an ulcer disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

3.  Service connection for an autoimmune disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  Service connection for colitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

5.  Service connection for dermatitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; all these matters, 
including those previously found to be not well grounded in 
August 1996, have been addressed on the merits.  The veteran 
was notified why service connection was denied for the 
claimed disorders in the August 1993 and August 1996 rating 
decisions and in the respective January 1994 and September 
1996 statements of the case (SOCs).  The RO initially 
notified the veteran of the enactment of the VCAA in July 
2001, and the Board later provided the veteran notice of the 
VCAA in January 2002.  The July 2001 letter informed him what 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  A May 2003 letter to the veteran, from the VA 
Tiger Team operating out of the RO in Cleveland, Ohio, while 
not specifically mentioning "VCAA," also informed him what 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  While the letter advised the veteran that he 
should submit additional evidence in support of his claim 
within 30 days, a prior June 2002 development letter from the 
Phoenix, Arizona RO (as well as the July 2001 letter) advised 
him that evidence received within a year would be considered.  
A November 2003 supplemental SOC (SSOC) also outlined 
pertinent VCAA provisions.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content, the May 2003 letter advised the veteran 
what type of evidence (to include medical records showing 
current disability and nexus) was necessary to establish 
entitlement to the benefit sought (and by inference what the 
veteran should submit).  The November 2003 SSOC, at page 
three, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
available private treatment records.  In June 2002 the RO 
contacted certain private physicians requesting that they 
provide pertinent treatment records.  By May 2003 letter, the 
veteran was asked to assist VA in obtaining these private 
medical records.  He did not respond, and the requested 
records have not been secured.  The duty to assist is not a 
one-way street.  "If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  He has also been afforded VA examinations.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Background

The veteran's service medical records contain no mention of 
any of the claimed disorders.  Dermatitis was diagnosed in 
January 1967; however, not affecting the hands, but rather 
the veteran's face and chin.  No residuals were noted on 
September 1969 separation examination.  

A May 1992 letter from a private physician notes that he was 
treating the veteran for myasthenia gravis.  

An undated private doctor's statement received by VA in May 
1993 shows diagnoses of myasthenia gravis and colitis.

On June 1993 VA general medical examination myasthenia 
gravis, history of ulcerative colitis in remission, and 
history of recurrent dermatitis were diagnosed.  

On June 1996 VA general medical examination history of 
colitis, hand lesions, status post myasthenia gravis, and 
history of digestive system disorder were diagnosed.  

On March 2001 VA upper gastrointestinal series (UGI), a tiny 
sliding hiatal hernia was noted; the studies were otherwise 
normal.

A November 2002 VA outpatient treatment record includes a 
diagnosis of myasthenia gravis, stable.

On June 2003 private colonoscopy, diverticulosis was 
diagnosed.  

On July 2003 private abdomen and pelvis CT [computed 
tomography] examination sigmoid colon diverticulosis without 
evidence of diverticulitis was diagnosed.  

On August 2003 VA general medical examination the veteran 
indicated that he did not remember a claim for an ulcer 
disorder, but did provide a history of privately diagnosed 
hiatal hernia.  He gave a history of colitis, also diagnosed 
by a private physician.  He added that on recent private 
colonoscopy diverticulosis was diagnosed, but not colitis.  
He explained that his claim regarding autoimmune disease and 
his claim regarding myasthenia gravis were essentially one 
and the same.  He claimed he had dermatitis related to Agent 
Orange exposure in Vietnam.  He complained of black blisters 
on his arms and hands.  Examination showed a couple of black 
blisters on the dorsal aspect of the veteran's right hand, 
without discharge or sign of acute infection.  The examiner 
also noted that the veteran had no signs or symptoms of 
colitis.  Skin lesions [no location cited] and suspected 
porphyria cutanea tarda were diagnosed.  

On August 2003 VA neurology examination the veteran provided 
a history of having myasthenia gravis diagnosed in 1991.  
Following examination, the examiner opined that the veteran's 
history and examination findings did not support a diagnosis 
of myasthenia gravis.

On VA EMG [electromyograph] and nerve conduction studies in 
September 2003, it was determined that the findings did not 
support a diagnosis of myasthenia gravis.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, myasthenia gravis (as organic 
disease of the nervous system) and peptic ulcer disease) 
become manifest to a compensable degree within one year after 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Myasthenia Gravis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while prior diagnoses of myasthenia gravis 
are of record, on recent August 2003 VA neurology examination 
the examiner indicated that examination of the veteran did 
not support a diagnosis of myasthenia gravis.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability.  See May 2003 letter.  He has not submitted any 
evidence of a current diagnosis of myasthenia gravis.  It is 
also noteworthy that myasthenia gravis was not diagnosed in 
the first postservice year (so as to permit application of 
the presumptive provisions of  38 C.F.R. §§ 3.307, 3.309).  
The threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

Ulcer Disorder

Ulcers (gastric or duodenal, i.e., peptic ulcer) were not 
manifested to a compensable degree within the applicable time 
limit (1 year from the veteran's date of separation from 
service).  Hence, presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

While the record shows that another gastrointestinal disease, 
hiatal hernia, has been diagnosed, it is devoid of a 
diagnosis of ulcer disease.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection for ulcer disease].  Hickson, Brammer, supra.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Autoimmune Disorder

Once again, the threshold matter to be addressed is whether 
the claimed disability is present.  The record does not 
reflect a diagnosis of an autoimmune disorder.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, Brammer, 
supra.  The veteran was advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability.  See May 2003 letter.  He has not submitted 
any evidence of a diagnosis of an autoimmune disorder.  The 
threshold requirement for establishing entitlement to this 
benefit sought is not met.  Hence, it must be denied.

Colitis

Although colitis was diagnosed in 1993, there is no evidence 
the veteran now has such disease.  See report of August 2003 
VA general medical examination.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, Brammer, supra.  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability.  See 
May 2003 letter.  He has not submitted any evidence of a 
current diagnosis of colitis or identified any health care 
provider that could confirm he has such disease.  The 
threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

Dermatitis, Claimed as Hand Lesions

Dermatitis has not been diagnosed.  The veteran was advised 
that to establish service connection, he must show that he 
has the claimed disability.  See May 2003 letter.  He has not 
submitted any evidence of a current diagnosis of dermatitis, 
and, therefore, the threshold requirement for establishing 
entitlement to this benefit sought is not met.  While black 
blisters on the dorsal aspect of the veteran's right hand 
were diagnosed on 2003 VA examination, there is no medical 
opinion relating such blisters to the veteran's service.  The 
preponderance of the evidence is against his claim.  Hence, 
it must be denied.


ORDER

Service connection for myasthenia gravis is denied.

Service connection for an ulcer disorder is denied.

Service connection for an autoimmune disorder is denied.

Service connection for colitis is denied.

Service connection for hand dermatitis (claimed as lesions) 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


